DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.

Election/Restrictions
Newly submitted claims 36-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims are directed to an optical converter rather than an optoceramic. Given that the new claims are directed to a piece of equipment for a light-emitting diode (LED), which has structure beyond simply being a bulk material, the new claims are directed to a different invention, i.e. a ceramic material, from what was originally elected. Additionally, the product of the originally-elected claim 14 is required to have a particular density and porosity, whereas the product of the newly presented claims is not, and the product of the newly-presented claims is required to demonstrate a particular remission and quantum efficiency, whereas original claim 14 did not.  Therefore, the product of claims 36-38 would have been subjected to a restriction requirement. 
s 36-38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 15 is objected to because of the following informalities:  line 16 recites "the optoceramic exhibits, measured at a thickness of 1 mm, a remission…".  As this limitation is directed to a property of the optoceramic, rather than the specific piece of optoceramic that is claimed, the limitation should recite "the optoceramic exhibits, when measured at a sample thickness of 1 mm, a remission…". 
Claims 15-22, 26, and 27 are objected to because they depend from claim 15. 


Allowable Subject Matter
With the incorporation of the suggestion included above, claim 15 and the claims depending therefrom would be allowable.    


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Claim 35 is indefinite because it recites "a remission at 600 nm of 0.7 to 1.0".  As made clear by the instant specification, the remission of a material is dependent upon the thickness of the material being measured. As such, without specifying a thickness, it is not possible to determine if a material meets the claim limitation or not (Applicant's Specification, par. 40).  Appropriate correction is required.  

	The rejections of claims 19 and 20 are withdrawn in view of Applicant's amendment, filed July 22, 2021. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32 and 34 are rejected over Schmidt '221 (US PG Pub. No. 2009/0066221) in view of Oguri (WO 2012014924A1), the text of which is cited according to US PG Pub. No. 2013/0125982, and, optionally, Schmidt '608 (US PG Pub. No. 2008/0191608); Claim 35 is rejected over Schmidt '221, Oguri, optionally Schmidt '608, and optionally Boerkekamp (US PG Pub. No. 2010/0276717).
Regarding claims 32, 34, and 35, Schmidt '221 teaches a porous optoceramic comprising a ceramic phase that may have the formula Y2.685Gd0.3Ce0.015A5O12, that is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength, and that is made up of crystallites and uniformly-distributed pores at the grain boundaries of the crystallites (par. 1, 26, 53).  Given that the total atomic content of yttrium and gadolinium is 2.985, the instantly recited formula of A3B5O12, wherein A is a combination of Y and Gd, is sufficiently close in composition and rendered obvious by the formula taught by Schmidt '221.  See MPEP 2144.05.  As Schmidt '221 teaches that cerium is used as a dopant for optical ceramics (par. 5), the cerium in his ceramic qualifies as "at least one active element".  As such, Schmidt '221's ceramic is or renders obvious a material comprising "a ceramic phase A3B5O12" and "containing Ce as at least one active element". 
The teachings of Schmidt '221 differ from the current invention in that he does not explicitly teach that the ceramic is "single phase" or to include less than 1.5 vol. % of particles not integrated into the main A3B5O12 ceramic phase.  However, paragraph 20 of Applicant's Specification states that "single phase" only refers to the ceramic fraction of a convertor and that the presence of pores and other minor phases, especially from preparation of the material, do not preclude a ceramic from being considered "single 2 as a sintering aid to form the disclosed ceramic (Applicant's Specification, par. 70).  Schmidt '221 does teach that a suitable quantity of fluxing agent (or "sintering aid"), e.g. silica, that does not cause the formation of secondary phases may be used to form his ceramic and exemplifies using 500 to 2000 ppm (0.05 to 0.2 wt. %) of silica to form his product (par. 21, 62). Schmidt '221 further teaches that formation of secondary phases is undesirable because it may lead to luminescence degradation (par. 21). As such, it would have been obvious to one of ordinary skill in the art at the time of invention to configure Schmidt '221's product to include as little secondary phase as possible, including no (i.e. 0 vol. %) secondary phases such as particles (i.e. A2O3, B2O3, or otherwise) not incorporated into the main A3B5O12 ceramic phase, thereby forming a "single-phase" ceramic, because Schmidt '221 teaches that secondary phases are undesirable and in order to prevent luminescence degradation.  As Schmidt '221 does teach that flux may be used in his ceramic, the secondary phase in such a ceramic is attributable to the flux (i.e. "from the preparation of the material").  As any other phases present would have been added during the formation of his ceramic, additional phases, if any are present, arise from the preparation of Schmidt'221's material.  Therefore, Schmidt '221's material qualifies as "single phase" for the purposes of the instant application.  Additionally, it would have been obvious to make Schmidt '221's ceramic to be entirely made of Y2.685Gd0.3Ce0.015A5O12 because Schmidt '221 teaches that the material is intended to be a ceramic of this formula (i.e. rather than multiple elemental formulae). 
The teachings of Schmidt '221 differ from the current invention in that he does not disclose if the pores in his ceramic are polygonal.  However, Schmidt '221 does 
The teachings of Schmidt '221 may be considered to differ from the current invention in that the quantum efficiency of his optoceramic is not explicitly taught.  However, Schmidt '221 does teach that the optoceramic is intended to be efficient, to demonstrate high luminous efficiency, and to demonstrate high luminance (par. 1, 6, 7).  Schmidt '608 further teaches that high quantum efficiency is ideal for illumination systems, including ceramic luminescence converters (par. 21).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic converter to demonstrate as high of a quantum efficiency as possible, including configuring the ceramic to demonstrate a quantum efficiency of greater than 85 %, because Schmidt '608 teaches that it is ideal to have a high quantum efficiency in illumination systems, including in converter materials, such as Schmidt '221's. 
In particular regard to claim 35, the teachings of Schmidt '221 may be considered to differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the cited prior art teach or render obvious an optoceramic comprising a main 3Al5O12 ceramic phase, Ce as an active element, less than 1.5 vol. % of unincorporated second phase particles, and polygonal pores. Therefore, the optoceramic that would have been obvious in view of the prior art comprises substantially the same composition and has substantially the same structure as the recited product and, therefore, is also expected to demonstrate substantially the same properties, including demonstrating the recited remission characteristics and the recited quantum efficiency.  See MPEP 2112.01.  
Applicant's specification also discloses that "remission" is a measure of the amount of light scattered by a material (Applicant's Specification, par. 40-41).  Boerkekamp further teaches that the amount of light an optoceramic scatters affects the amount and homogeneity of light emitted from an LED and that conversion optoceramics can be configured for use with all types of LEDs, including those that emit different colors and wavelength combinations (par. 6, 15, 16, 18, 20, 30, 59, 95, 97).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic to demonstrate the desired/required amount of scattering (i.e. and remission) of a desired wavelength in the visible range (i.e. because Boerkekamp teaches making LEDs emit different colors, which are visible), including demonstrating a scattering (i.e. remission) of at least 70 % (i.e. which includes a remission range of 0.75 to 0.95) of 600 nm light, according to the desired/required level of light and desired/required color (i.e. which is directly affected by the wavelength) intended to be emitted by the LED in which the optoceramic is used.  
As discussed above, Schmidt's optoceramic is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second 

Claims 32, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa  (US PG Pub. No. 2010/0207512) in view of Oguri, Schmidt '221, optionally, Boerkekamp, and, optionally, Schmidt '608. 
Regarding claims 32, 34, and 35, Miyagawa teaches a cerium (i.e. an "active element")-doped optoceramic, suitable for at least partially converting excitation light of (1-x)Ex))3B5O12 wherein A is Y, Gd, La, Lu, Tb, or a combination thereof, E is Ce, Eu, Tb, Nd, or a combination thereof, B is Al, Ga, In, or a combination thereof (par. 18, 35).  
The teachings of Miyagawa may also be considered to differ from the current invention in that the disclosed optoceramic is not explicitly taught to be "single-phase" or to include less than 1.5 vol. % of particles that are not incorporated into the major Y3Al5O12 ceramic phase.  However, paragraph 20 of Applicant's Specification states that "single phase" only refers to the ceramic fraction of a convertor and that the presence of pores and other minor phases, especially from preparation of the material, do not preclude a ceramic from being considered "single phase".  Applicant's specification also teaches using SiO2 as a sintering aid to form the disclosed ceramic (Applicant's Specification, par. 70).  Miyagawa does teach that a flux (or "sintering aid"), e.g. silica, may be used to form his ceramic and exemplifies including 3000 ppm (0.3 wt. %) of silica or 4 wt. % of a precursor that forms silica (par. 6, 54, 57).  Therefore, as Miyagawa only teaches small amounts of components that may form another phase, Miyagawa's optoceramic is presumed to comprise only the major phase made up of the taught ceramic material and, if present, a minor phase or phases (in comparison to the rest of the ceramic) attributable to the flux and whatever incidental phases are formed resultant of the production process.  
Miyagawa also teaches that the final ceramic material is made from a preconditioned powder and that it is preferable to configure the powder to be "the desired YAG phase" or "the preferred YAG phase" (par. 21, 23, 28).  As such, it would 3Al5O12 (i.e. YAG), as the term is used for the purposes of the instant application, because Miyagawa does not teach including other phases in the material and teaches that the YAG phase is "preferred" and "desired".  Schmidt '221 further teaches that formation of secondary phases is undesirable because it may lead to luminescence degradation (par. 21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art product to include as little of a secondary phase as possible, including no (i.e. less than 1.5 vol. %) secondary phase(s) such as particles (i.e. A2O3, B2O3, or otherwise) not incorporated into the major Y3Al5O12 ceramic phase, thereby forming a "single-phase" ceramic, because Schmidt '221 teaches that secondary phases are undesirable and in order to prevent luminescence degradation.
The teachings of Miyagawa differ from the current invention in that the pore structure, including pore sizes and shapes, of the taught optoceramic is not explicitly discussed.  However, Miyagawa does teach that his optoceramics, such as yttrium aluminum garnet ("YAG")-based ceramics (i.e. i.e. a ceramic mainly comprising Y3Al5O12), may have densities calculated to range from 96.7 to 101.1 % of the density of YAG, which implies porosity may be present in the ceramic (par. 34).  Oguri further teaches including voids with a polygonal-shaped cross section in an optoceramic conversion layer in order to mitigate shock imposed from the outside (par. 17).  It would have been obvious to one of ordinary skill in the art at the time of invention to include pores having a polygonal cross section in Miyagawa's optoceramic layer in order to 
Schmidt '221 further teaches that configuring the pores in optoceramic converters to have diameters between 250 and 2900 nm is suitable for achieving luminous efficiencies of 80 % or greater (par. 7).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the pores in Miyagawa and Oguri's optoceramic to have sizes falling in the range of 250 to 2900 nm to achieve excellent luminous efficiencies, including achieving luminous efficiencies of 80 % or greater.
The teachings of the cited prior art differ from the current invention in that the quantum efficiency the above-discussed optoceramic is not disclosed. However, as just discussed, Miyagawa does teach that his optoceramic is intended to have high luminance efficiency (par. 35). Schmidt '608 further teaches that high quantum efficiency is ideal for illumination systems, including ceramic luminescence converters (par. 21).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic converter to demonstrate as high of a quantum efficiency as possible, including configuring the ceramic to demonstrate a quantum efficiency of greater than 85 %, because Schmidt '608 teaches that it is ideal 
The teachings of Miyagawa differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the cited prior art teach or render obvious an optoceramic comprising a main Y3Al5O12 ceramic phase, Ce as an active element, less than 1.5 vol. % of unincorporated second phase particles, polygonal pores having sizes overlapping the recited range, and a thickness overlapping the recited range. Therefore, the optoceramic that would have been obvious in view of the prior art comprises substantially the same composition and has substantially the same structure as the recited product and, therefore, is also expected to demonstrate substantially the same properties, including demonstrating the recited remission characteristics and the recited quantum efficiency.  See MPEP 2112.01.  
Applicant's specification also discloses that "remission" is a measure of the amount of light scattered by a material (Applicant's Specification, par. 40-41).  Boerkekamp further teaches that the amount of light an optoceramic scatters affects the amount and homogeneity of light emitted from an LED and that conversion optoceramics can be configured for use with all types of LEDs, including those that emit different colors and wavelength combinations (par. 6, 15, 16, 18, 20, 30, 59, 95, 97).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic to demonstrate the desired/required amount of scattering (i.e. and remission) of a desired wavelength in the visible range (i.e. because Boerkekamp teaches making LEDs emit different colors, which 
As discussed above, Miyagawa's optoceramic is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength.  Miyagawa further teaches that his optoceramic is translucent (par. 17), meaning that it can transmit at least some light. The claim limitations reciting that the recited optoceramic "is configured to at least partially convert the excitation light having the first wavelength into the emitted light having the second wavelength, wherein the emitted light is emitted from a side of the optoceramic on which the excited light is incident, and wherein the optoceramic is configured to remit and combine at least a portion of the excitation light with the emitted light" and "is configured to at least partially convert excitation light having a first wavelength into light having a second wavelength that is emitted from a side of the optoceramic on which the excitation light is incident and configured to remit and combine at least a portion of the excitation light with the light having the second wavelength" (and equivalent phrases) are statements of intended use regarding the positioning of the optoceramic in relation to an excitation light source and a reflective surface(s) and how light from a source is shined through it.  The limitation reciting "wherein the single-phase porous optoceramic is configured for 
  Additionally, the prior art optoceramic is also expected to demonstrate substantially the same remission/emission characteristics as that of the claims because it has substantially the same composition and structure as that of the claims. 

Claims 32, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cillessen (US PG Pub. No. 2011/0116263) in view of Schmidt '221, Oguri, optionally, Schmidt '608, and optionally, Boerkekamp.
Regarding claims 32, 34, and 35, Cillessen teaches a porous optoceramic (referred to as the "first layer" in Cillessen's disclosure) with pores with sizes in the range of 2 to 20 µm that is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength and that may comprise a ceramic phase having the formula A3B5O12 , such as yttrium aluminum garnet ("YAG"; i.e. the ceramic phase mainly comprises Y3Al5O12), that is doped with cerium (i.e. an "active element") and that has a porosity of less than 10 % (par. 16, 19, 25, 37, 38, 59).  
3Al5O12 ceramic phase. However, as Cillessen teaches that 200 to 2000 ppm of fluxing agent may be used in the first optoceramic layer and makes no disclosure of other phases, the layer is presumed to comprises only 0.02 to 0.2 wt. % of the fluxing agent phase, e.g. silica (i.e. a "minor phase" and "binding agent"), and whatever incidental phases are formed resultant of the production process (par. 22, 24).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to configure Cillessen's ceramic to be a "single phase" ceramic as the term is used for the purposes of the instant application because Cillessen does not teach including other phases in the material. Schmidt '221 further teaches that formation of secondary phases is undesirable because it may lead to luminescence degradation (par. 21).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art product to include as little of a secondary phase as possible, including no (i.e. 0 vol. %) secondary phase(s) such as particles (i.e. A2O3, B2O3, or otherwise) not incorporated into the main Y3Al5O12 ceramic phase, thereby forming a "single-phase" ceramic, because Schmidt '221 teaches that secondary phases are undesirable and in order to prevent luminescence degradation.  Note: paragraph 20 of Applicant's Specification states that "single phase" only refers to the ceramic fraction of a convertor and that the presence of pores and other minor phases, especially from preparation of the material, do not preclude a ceramic from being considered "single phase".  Applicant's 2 in similar amounts taught by Cillessen as a sintering aid to form the disclosed ceramic (Applicant's Specification, par. 70).  


The teachings of Cillessen also differ from the current invention in that the shape of the pores in the first layer is not disclosed. However, Oguri teaches including voids with a polygonal-shaped cross section in an optoceramic conversion layer in order to mitigate shock imposed from the outside (par. 17).  It would have been obvious to one of ordinary skill in the art at the time of invention to include pores having a polygonal cross section in Cillessen's first optoceramic layer in order to enhance the layer's ability to mitigate applied shock.  
The teachings of the cited prior art differ from the current invention in that the quantum efficiency the above-discussed optoceramic is not disclosed. However, as discussed above, Cillessen's optoceramic, particularly the layer discussed above, is intended for use as a wavelength converter. Schmidt '608 further teaches that high quantum efficiency is ideal for illumination systems, including ceramic luminescence converters (par. 21).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic converter to demonstrate as high of a quantum efficiency as possible, including configuring the ceramic to demonstrate a quantum efficiency of greater than 85 %, because Schmidt '608 teaches that it is ideal to have a high quantum efficiency in illumination systems, including in converter materials, such as Cillessen's. 
The teachings of Cillessen differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the optoceramic that would have been 
As discussed above, Cillessen's optoceramic is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength. Cillessen further teaches that his optoceramic is intended for use as a side-emitting optical element and that the light scattering character of the porous ceramic .  

Claims 32, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boerkekamp in view of Schmidt '221, Oguri, and, optionally, Schmidt '608.


Regarding claims 32, 34, and 35, Boerkekamp teaches a porous optoceramic, suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength, that may comprise a ceramic phase having the formula A3B5O12, such as yttrium aluminum garnet (Y3Al5O12, "YAG"; i.e. the ceramic phase is "mainly Y3Al5O12") or (Y, Gd) Al5O12 (note: Gd corresponds to the claimed "second element A"), that is doped with cerium (i.e. an "active element") and that has a porosity of 1.5 to 5 %, which equates to a density of 95 to 98.5 % of the theoretical density, and an average pore diameter in the range of 2 to 10 µm (par. 1, 14, 15, 22, 67).  
The teachings of Boerkekamp may be considered to differ from the current invention in that the disclosed optoceramic is not taught to be "single-phase" or to include less than 1.5 vol. % of particles not integrated into the main Y3Al5O12 ceramic phase.  However, Boerkekamp's product is presumed to be a single-phase ceramic because he does not disclose that his optoceramic is "multi-phase".  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to configure Boerkekamp's ceramic to be a "single phase" ceramic as the term is used for the purposes of the instant application because Boerkekamp does not teach including other phases in the material.  Schmidt '221 further teaches that formation of secondary phases is undesirable because it may lead to luminescence degradation (par. 21).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art product to include as little of a secondary phase as possible, including no secondary phase(s) such as in the form of particles (i.e. A2O3, B2O3, or otherwise) not integrated into the main Y3Al5O12 ceramic phase, thereby 
The teachings of Boerkekamp also differ from the current invention in that the shape of the pores in his porous optoceramic is not disclosed.  However, Oguri teaches including voids with a polygonal-shaped cross section in an optoceramic conversion layer in order to mitigate shock imposed from the outside and to allow the light entering the layer to be scattered (par. 17).  It would have been obvious to one of ordinary skill in the art at the time of invention to include pores having a polygonal cross section in Boerkekamp 's optoceramic in order to enhance the layer's ability to mitigate applied shock and scatter light, as desired by Boerkekamp (par. 15). 
The teachings of Boerkekamp differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the optoceramic that would have been obvious in view of the prior art comprises substantially the same composition and has substantially the same structure as the recited product and, therefore, is also expected to demonstrate substantially the same properties, including demonstrating the recited remission characteristics.  See MPEP 2112.01.  Additionally, Applicant's specification does disclose that "remission" is a measure of the amount of light scattered by a material (Applicant's Specification, par. 40-41) and Boerkekamp teaches that the material is intended to scatter light and that the amount of scatter affects the amount and homogeneity of light emitted from an LED (paragraphs 6, 15, 16, 18, 20, 30, 59). Boerkekamp further teaches that the material can be configured for use with all types of LEDs, including those that emit different colors and wavelength combinations 
The teachings of the cited prior art differ from the current invention in that the quantum efficiency the above-discussed optoceramic is not disclosed. However, as just discussed, Boerkekamp's optoceramic is intended for use as a wavelength converter. Schmidt '608 further teaches that high quantum efficiency is ideal for illumination systems, including ceramic luminescence converters (par. 21).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic converter to demonstrate as high of a quantum efficiency as possible, including configuring the ceramic to demonstrate a quantum efficiency of greater than 85 %, because Schmidt '608 teaches that it is ideal to have a high quantum efficiency in illumination systems, including in converter materials, such as Boerkekamp's. 
As discussed above, the prior art optoceramic is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength.  Boerkekamp further teaches that his optoceramic is translucent (par. 54), meaning that it can transmit at least some light. The claim limitations reciting that the recited optoceramic "is configured to at least partially convert the excitation light having 



Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are, in part, not persuasive. 
Applicant has argued that the cited prior art ceramics do not meet the claim limitations regarding being "configured" for use in remission, to emit light from the side, etc.  However, as noted above and previously, the prior art ceramics are capable of being used as claimed and, therefore, meet the claim limitations regarding how the ceramics are "configured".  
Applicant has further argued that the incorporation of the narrower remission limitations and the quantum efficiency limitation distinguish the claimed invention over the prior art.  This argument with regard to claim 15 is found persuasive.  The new, narrower limitations in combination with the other limitations of claim 15 render it sufficiently commensurate in scope with the exemplary embodiments that have demonstrated beneficial results and sufficiently non-obvious in view of the cited prior art.  Applicant has also argued that claims 32 and 35 include "similar distinctions" to those of claim 15.  However, claims 32 and 35 are not commensurate with claim 15 and do not include each of the distinctions over which Applicant has argued.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784